COURT OF APPEALS OF VIRGINIA


Present:   Judges Koontz, Bray and Senior Judge Hodges


JAIME ALFONSO GARCIA
                                                 MEMORANDUM OPINION *
v.   Record No. 2602-94-4                            PER CURIAM
                                                    JUNE 27, 1995
BARLOWS, INC.
AND
CINCINNATI CASUALTY COMPANY


                                        FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (Arturo Hernandez, on brief), for appellant.

            (William E. Glover; Glover & Dahnk, on brief), for
            appellees.



     Jaime Alfonso Garcia contends that the Workers' Compensation

Commission erred in finding that he failed to prove that he

suffered head, neck, leg, and back injuries as a result of his

compensable December 8, 1992 injury by accident.      Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.    Rule 5A:27.

     On appellate review, we view the evidence in the light most

favorable to the prevailing party below.       R.G. Moore Bldg. Corp.

v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that Garcia's evidence

sustained his burden of proof, the commission's findings are

binding and conclusive upon us.    Tomko v. Michael's Plastering
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

        Garcia testified that, while working for the employer on

December 8, 1992, he fell approximately seven to ten feet from a

forklift to the ground.    He landed on his feet and hip.    Before

he fell, a conveyor belt hit his head and his left hand got

caught in a chain.    Garcia sustained a crush injury to his left

hand.    The employer accepted the left hand injury as compensable

and an award was entered by the commission.    On June 7, 1993,

Garcia filed an application alleging additional injuries to his

head, neck, legs, and back as a result of the December 8, 1992

industrial accident.
        In denying Garcia's application on the basis that he failed

to prove that he sustained these additional injuries as a result

of the December 8, 1992 accident, the commission found as

follows:
             We find the Deputy Commissioner's decision is
             amply supported by the record. There is no
             mention of any head, back, neck, or leg pain
             in the medical records until three weeks
             after the accident. The claimant asserted at
             the hearing that he tried to explain his
             injuries at the hospital on December 8, 1992,
             but he could not communicate in English. He
             initially denied the existence of an
             interpreter at the hospital, then stated he
             did not remember. However, the hospital
             records contain more than one reference to an
             interpreter.
                  We note that in reaching her decision,
             the Deputy Commissioner considered the
             demeanor of the claimant and determined that
             his testimony was not credible. The Deputy
             Commissioner observed the witnesses and
             therefore was in the best position to judge
             credibility. We do not find evidence in this
             record which would persuade us to alter the


                                   2
          Deputy Commissioner's decision.


     The deputy commissioner determined that Garcia's testimony

concerning additional injury claims was not credible.    This

determination was based upon the deputy commissioner's finding

that the hospital medical records and Dr. Shlomo Widder's reports

of December 8, 1992 did not contain any evidence that Garcia

complained of head, neck, leg, or back pain, nor did he make such

complaints to the home health nurses who cared for him from

January 14, 1993 through January 31, 1993.    These findings are

supported by the record.
     The deputy commissioner was entitled to reject Garcia's

contention that his inability to speak English resulted in the

lack of documentation of his additional injury claims.    The

medical records indicated that Garcia's injuries were discussed

through an interpreter at the hospital.    In addition, Garcia

admitted that some of the home health nurses spoke Spanish.

     The full commission relied upon the deputy commissioner's

credibility determination in reaching its decision.    It is well

settled that credibility determinations are within the fact

finder's exclusive purview.   Goodyear Tire & Rubber Co. v.

Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437 (1987).    Based

on this record, the commission was entitled to conclude that

Garcia's testimony was not credible. 1   Accordingly, we cannot
     1
      Contrary to Garcia's contention, the commission did not
find that he failed to prove that he fell on December 8, 1992.
Rather, the commission found that he failed to prove that he
sustained any injuries, other than to his left hand, as a result


                                 3
find as a matter of law that Garcia carried his burden of proving

that he sustained head, neck, leg, and back injuries as a result

of the December 8, 1992 compensable industrial accident.

     For the reasons stated, we affirm the commission's decision.

                                        Affirmed.




of the fall.




                                4